Order entered December 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00051-CR

        FRANCISCO JAVIER ROSALES SANTAMARIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-72122-U

                                     ORDER

      Appellant, who was convicted of aggravated sexual assault of a child under

the age of fourteen years, filed his brief on November 30, 2020. In the brief,

appellant identifies the victim by name; he also identifies other children by name.

This Court does not allow a party to file a brief that discloses the names of victims

or the names of witnesses who were children at the time of the offenses, or the

names of any other children discussed or identified at trial. See TEX. R. APP. P.

9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the
court, including the contents of any appendices, must not contain sensitive data.”),

id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a

home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.

      We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies any individuals who were children at the time of

this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record, giving a statement of

the case, or attaching an appendix.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to J. Stephen

Cooper; and to the Dallas County District Attorney’s Office, Appellate Division.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE